In re Smith, Danielle; Smith, Patricia; Smith, Rollin; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 484,4268; to the Court of Appeal, First circuit, No. CW97 1880.
Granted. The judgment of the court of appeal is vacated and set aside, and the judgment of the trial court denying defendants’ exception of prescription is reinstated. See Savoy v. University medical Center, 96-2074 (La.11/15/96), 682 So.2d 747. Case remanded to the trial court for further proceedings.
VICTORY and TRAYLOR, JJ., would deny the writ.
LEMMON, J., not on panel.